                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
----------------------------------------------------------X                DATE FILED: 12/03/19
LOCAL 210 PENSION FUND,

                                   Plaintiffs,                    DEFAULT JUDGMENT

                 v.                                               19-CV-5801 (GHW)

S & S SOAP CO., INC. and WORBES
CORPORATION and ABC COMPANIES 1-10
(all other trades or businesses under common
control with S & S SOAP CO., INC.
and WORBES CORPORATION,

                                    Defendants.
----------------------------------------------------------X
 On application for Default Judgment by plaintiff Local 201 Pension Fund (“Plaintiff”), brought

on by Order To Show Cause dated October 3, 2019 and returnable before the Honorable Gregory

H. Woods, United States District Judge on                  December 2, 2019
                                                          __________________at  11:00
                                                                               ________   _.m.,
                                                                                          a     and

defendants, S & S Soap Co., Inc. and Worbes Corporation (“Defendants”) having been duly

noticed of the proceeding and both having not appeared in opposition to the Order to Show

Cause, and the Court having found default judgment to be appropriate against Defendant S & S Soap Co.

        IT IS HEREBY ADJUDGED that Plaintiff Local 210 Pension Fund, having its principle

place of business at 60 Broad Street, New York, New York, do recover of Defendants, S & S

Soap Co., Inc. and Worbes Corporation, jointly and severally, located at 815 East 135th Street,

New York, New York 10454, the sum of $607,522.00 in delinquent withdrawal liability as per
                                                              $22,428.38
ERISA, along with pre-judgment interest in the amount of $16,614.04, and liquidated damages

in the amount of $121,507.80, attorney’s fees in the amount of $7,000.00, and costs of $400.00 or
                                     $758,858.20
a total judgment in the amount of $753,043.84, plus post judgment interest at the statutory rate in

effect on the date of this judgment, and that Plaintiff have judgment therefor.
        IT IS HEREBY FURTHER ADJUDGED that Plaintiff Local 210 Pension Fund, having

its principle place of business at 60 Broad Street, New York, New York, do recover of

Defendant, S & S Soap Co., Inc., located at 815 East 135th Street, New York, New York 10454,

the additional sum of $2,646.00 in delinquent contributions as per ERISA, along with pre-

judgment interest in the amount of $109.15, and liquidated damages in the amount of $529.20,
                                                  $3,175.20
for an additional judgment in the amount of $3,284.35, plus post judgment interest at the

statutory rate in effect on the date of this judgment, and that Plaintiff have judgment therefor.

Plaintiff has stipulated to the dismissal of its claim against Worbes Corporation without prejudice.
The Clerk of Court is directed to remove Defendant Worbes Corporation from the list of
defendants in this case, to enter judgment in favor of Plaintiff against Defendant S & S Soap Co.,
and to terminate this case.
SO ORDERED.
Dated: December 3, 2019                              _____________________________________
New York, New York                                          GREGORY H. WOODS
                                                           United States District Judge
